Exhibit 10.6

EXTENSION AND AMENDMENT AGREEMENT

TO THE SHARED SERVICES AGREEMENT

This Extension and Amendment Agreement to the Shared Services Agreement (this
“Amendment”) dated as of June 9, 2010 and effective from end of the Initial
Service Period (the “Amendment Effective Date”) is by and between
Allscripts-Misys Healthcare Solutions, Inc., a Delaware corporation
(“Allscripts”), and Misys plc, a public limited company incorporated under the
laws of England and Wales (“Misys”).

RECITALS

WHEREAS, Allscripts and Misys entered into that certain Shared Services
Agreement dated as of March 1, 2009 with an effective date of October 10, 2008
(the “Shared Services Agreement”), providing for, among other things, the
provision of certain services to each other; and

WHEREAS, Allscripts and Misys desire to both (i) extend the Shared Services
Agreement; and (ii) amend the Shared Services Agreement, as set forth herein.

NOW, THEREFORE, in consideration of the foregoing promises and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, and of the mutual covenants and agreements
set forth herein and in the Shared Services Agreement, the parties intending to
be legally bound hereby agree as follows:

AGREEMENT

1. Definitions. Capitalized terms used herein without definition shall have the
respective meanings assigned to such terms in the Shared Services Agreement.

2. Extension. In accordance with Section 5.1 of the Shared Services Agreement
and notwithstanding anything contained therein which might otherwise prevent the
parties from so doing, the parties hereby agree to (subject to the amendments
provided in Section 3 of this Amendment) extend the terms of the Shared Services
Agreement for an additional one-year period from the Amendment Effective Date or
until the date upon which the proposed transaction between the parties known as
the “Coniston Transaction” (the “Coniston Transaction”) closes, whichever is the
earlier.

3. Amendments to the Shared Services Agreement. Each Schedule is hereby deleted
in its entirety and replaced with new Schedules set out in the Annex to this
Amendment. Any of the fees, rates or charges set forth in the new Schedules set
out in the Annex to this Amendment which are expressed as annual service fees
will be pro rated based on the actual period of the extension so as to only
charge for services rendered from the Amendment Effective Date until the
extension actually expires if such period is less than one (1) year.

4. Warranty. Allscripts warrants to Misys that all approvals referred to in
Section 11.2 of the Shared Services Agreement have been obtained.

5. Effect on the Shared Services Agreement.

(a) On and after the Amendment Effective Date, each reference in the Shared
Services Agreement to “this Agreement”, “herein”, “hereof”, “hereunder” or words
of similar import shall mean and be a reference to the Shared Services Agreement
as amended hereby.



--------------------------------------------------------------------------------

(b) Except as specifically amended by this Amendment, the Shared Services
Agreement shall remain in full force and effect and the Shared Services
Agreement, as amended by this Amendment, is hereby ratified and confirmed in all
respects. Upon the execution and delivery hereof, the Shared Services Agreement
shall with effective from the Amendment Effective Date be deemed to be amended
as hereinabove set forth as fully and with the same effect as if the amendment
made hereby was originally set forth in the Shared Services Agreement, and this
Amendment and the Shared Services Agreement shall henceforth be read, taken and
construed as one and the same instrument, but such amendments and supplements
shall not operate so as to render invalid or improper any action heretofore
taken under the Shared Services Agreement.

6. Mutual Release of Claims. The parties acknowledge and agree that upon
execution of this Amendment, each party has either paid or has been invoiced by
the other party for all fees, expenses and costs due under the Shared Services
Agreement through April 30, 2010 and no other fees or expenses are due or will
be invoiced under the Shared Services Agreement in connection with Services
delivered on or prior to April 30, 2010. The following releases shall settle all
disputes and waive all claims the parties have against each other arising under
the Shared Services Agreement on or prior April 30, 2010 (collectively, the
“Disputes”).

(a) Allscripts, for itself and each of its successors, assigns, parents,
subsidiaries, divisions, and affiliated entities, does hereby release,
discharge, and covenant not to sue Misys or its successors, assigns, employees,
directors, officers, parents, subsidiaries, divisions, and affiliated entities,
from any and all claims, demands, causes of action, or requests for relief of
any character whatsoever, legal or equitable, known or unknown, developed or
undeveloped, anticipated or unanticipated, whether accrued or hereinafter
maturing, against the foregoing entities with respect to all Disputes under the
Shared Services Agreement arising on or prior April 30, 2010.

(b) Misys, for itself and each of its successors, assigns, parents,
subsidiaries, divisions, and affiliated entities, does hereby release,
discharge, and covenant not to sue Allscripts or its successors, assigns,
employees, directors, officers, parents, subsidiaries, divisions, and affiliated
entities, from any and all claims, demands, causes of action, or requests for
relief of any character whatsoever, legal or equitable, known or unknown,
developed or undeveloped, anticipated or unanticipated, whether accrued or
hereinafter maturing, against the foregoing entities with respect to all
Disputes under the Shared Services Agreement arising on or prior April 30, 2010.

(c) Nothing contained in this Amendment shall be deemed to constitute any
admission or acknowledgement by any of the parties hereto of any wrongful or
improper act, conduct, or failure to act, nor any admission of acknowledgement
of liability of any kind to any person or entity, and each of the parties hereby
expressly denies having engaged in any such conduct and denies the existence of
any such liability.

(d) Nothing in this Section 6 shall be deemed to constitute a waiver, release,
discharge or covenant not to sue by either party in respect of any fees,
expenses and costs: (i) invoiced but not yet paid as at the date of this
Amendment for the period through 30 April 2010; or (ii) due under the Shared
Services Agreement which are due and payable or become due and payable on or
after May 1, 2010.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed by its duly authorized officer as of the day and year first above
written.

 

ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC. By:  

/s/ Lee A. Shapiro

Name:   Lee A. Shapiro Title:   President MISYS PLC By:  

/s/ Tom Kilroy

Name:   Tom Kilroy Title:   Company Secretary



--------------------------------------------------------------------------------

ANNEX